Citation Nr: 1703472	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-15 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals of prostate cancer  from August 25, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran retired from active duty in the United States Air Force in January 1974 with more than 20 years of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009  rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2015, the Board remanded the above issue of entitlement to a rating in excess of 40 percent for residuals of prostate cancer  from August 25, 2011.


FINDING OF FACT

While the Veteran's appeal was pending at the Board, and prior to the issuance of a final decision, the Board was notified that the Veteran had died in December 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal. Evidence of record indicates that in December 2016, the Veteran's death certificate was submitted to the VA. As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44   (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.1302 . 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim that may be brought by a survivor of the Veteran. 38 C.F.R. § 20.1106  (2015). 


ORDER

The appeal is dismissed.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


